UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STATE OF OHIO, ex rel.,
MICHAEL DeWINE,
OHIO ATTORNEY GENERAL,

Plaintiff,
Case No. 2:16-cv-802

CHIEF JUDGE EDMUND A. SARGUS, JR.

v.
Magistrate Judge Kimberly A. Jolson

JOHN G. BREEN, et al.,

Defendants.

M
This matter is before the Court for consideration of Defendant John E. Breen’S Motz'on
for Leave to Appear at the Final Pretrz'al Conference By Phone (ECF N0. 154). On December
14, 2017, the Court set the Final Pretrial Conference for March 1, 2019. For that reason, the
Court DENIES John E. Breen’s Motionfor Leave to Appear at the Final Pretrial Conference by

Phone. (ECF No. 154).

IT IS SO ORDERED.

A.-»w-»l<)\°\ m

I)ATE EDMUW. SA_RGU_S, JR. k
cHIEF UNITED STATES DISTRICT JUDGE

